NUMBER 13-12-00133-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


JOSEPH BURT
AND MARCO PIZANA,                                                         Appellants,

                                           v.

ANNETTE CERDA
AND BELIA CERDA,                                                           Appellees.


                   On appeal from the 275th District Court
                         of Hidalgo County, Texas.


           ORDER TO FILE REPORTER’S RECORD
               Before Justices Rodriguez, Garza, and Perkes
                             Order Per Curiam

      This cause is before the Court because the court reporter has failed to timely file

the reporter’s record. The reporter’s record in this cause was originally due to be filed

on April 7, 2012. On May 9, 2013, this Court abated and remanded the case to the trial

court because the record had not been filed. The trial court made findings that the delay
in preparation of the record was due to circumstances beyond the control of the parties,

the court, or the court reporter.

       This Court directed the reporter to file the record on or before October 18, 2013.

The reporter requested an extension of time to file the record which was granted by the

Court. The record was due on January 17, 2014, and has not been filed.

       The Court is of the opinion that, in the interest of justice, an order should be

entered. The Court looks with disfavor upon the delay caused by the reporter’s failure

to have heretofore filed the record in this matter. Reporter, Dahlia Robledo, is hereby

ORDERED to file the reporter’s record in this Court no later than 5:00 p.m. on March

14, 2014.      NO FURTHER MOTIONS FOR EXTENSION OF TIME WILL BE

ENTERTAINED BY THE COURT.              If the reporter fails to file the record within the

foregoing specified period of time, the Court will act appropriately to avoid further delay

and to preserve the parties’ rights. TEX. R. APP. P. 37.3 (a)(2).

       The Clerk of this Court is ORDERED to serve a copy of this order on Dahlia

Robledo by certified mail, return receipt requested.

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
3rd day of March, 2014.




                                             2